     19-01127-mg        Doc 27      Filed 11/17/20 Entered 11/17/20 18:23:19                Main Document
                                                 Pg 1 of 2
                                                                                            David A. Blansky, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                          Partner
Moving Forward. Staying Ahead.®                                                                  516.826.6500 x207
                                                                                              dab@lhmlawfirm.com

                                                      November 17, 2020

    Via ECF
    Honorable Martin Glenn
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York, NY 10004-1408

                             Re:     Lee Alexander Bressler
                                     Chapter 7
                                     Case No. 18-13098 (MG)
                                     Messer, as Trustee v. Amy L. Bressler, as Trustee
                                     of the 83 Spring Close Trust
                                     Adv. Pro. No. 19-01127-MG

    Dear Judge Glenn:

            As directed by the Court at the hearing held on November 10, 2020, the parties jointly
    write to report their progress in addressing the issues of privilege raised by the Defendant and
    non-party witnesses Jay Ringel, Esq., Lee Bressler and Shira Bressler.

            Yesterday counsel for Shira Bressler produced 520 pages of records and a 4-page
    privilege log. Today she supplemented the log by cross-referencing, where applicable, the same
    items produced by Mr. Ringel over which she asserts the attorney-client privilege. She also
    provided a separate excel spreadsheet in which she identified approximately 62 additional pages
    of e-mails produced by Mr. Ringel which she claims to be subject to the attorney-client privilege.

            Yesterday Lee Bressler, via his counsel, produced 31 pages of documents and 3 item
    privilege log. During the meet and confer held this afternoon, counsel for Lee Bressler advised
    that he joins in the assertion of the attorney-client privilege asserted by Shira Bressler in both the
    log applicable to the records withheld by her and the excel spreadsheet concerned with other
    communications produced by Mr. Ringel.

            Counsel for the Defendant previously produced 2,129 pages of documents and has
    asserted a privilege over and sought to claw back only part of a single e-mail produced by her
    (which was also produced by Mr. Ringel).

            Counsel for Mr. Ringel has reported that he and his client will be guided by the privileges
    asserted by the Defendant, Lee Bressler and Shira Bressler.

           Counsel for the Plaintiff, Defendant and non-party witnesses Jay Ringel, Shira Bressler
    and Lee Bressler met and conferred this evening to see if they could resolve the privilege issues.
    Those discussions were not concluded this evening and the parties will reconvene tomorrow at
    10:30 am.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
19-01127-mg                      Doc 27              Filed 11/17/20 Entered 11/17/20 18:23:19                                            Main Document
                                                                  Pg 2 of 2
LAMONICA HERBST & MANISCALCO, LLP

November 17, 2020
Page -2-


             The Trustee’s counsel anticipates filing a further status letter following that conference.


                                                                                   Respectfully submitted,

                                                                                   s/David A. Blansky
                                                                                   David A. Blansky

DAB:rrl
cc:   Gregory Messer, as Trustee (Via E-Mail)
      Chester R. Ostrowski, Esq. (Via ECF & E-Mail)
      Mark Goidell, Esq. (via E-Mail)
      David Mahoney, Esq. (via E-Mail)
      Ronald Friedman, Esq. (via E-Mail)
      Seth Levine, Esq. (via E-Mail)
      Rocco Cavaliere, Esq. (via E-Mail)
      Christos Papapetrou, Esq. (via E-mail)
M:\Documents\Company\Cases\Bressler, Lee\Adversary Proceedings\83 Spring Close Trust Adv Pro\LTR MG re status of discovery dispute.doc




      3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
